Per Curiam.

Appellant’s contention, that Rule 1.04 (d) of the Rules and Regulations of the Public Utilities Commission is invalid on the ground that it violates Section 16 of Article I of the Ohio Constitution and the Fourteenth Amendment to the United States Constitution is without merit.
Upon consideration of the record, this court holds that the order of the commission denying applicant’s application *25is neither unreasonable nor unlawful. Section 4903.13, Revised Code; H. & K. Motor Transportation, Inc., v. Pub. Util. Comm. (1939), 135 Ohio St. 145, 19 N. E. 2d 956; Jones v. Pub. Util. Comm. (1943), 141 Ohio St. 237, 47 N. E. 2d 780.
Therefore, the order of the Public Utilities Commission is affirmed.

Order affirmed.

Taft, C. J., ZxmmebmaN, Matthias, O’Neill, Herbert, SchNeider and BrowN, JJ., concur.